Title: From George Washington to Anne-César, chevalier de La Luzerne, 29 October 1781
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     sir:
                     Near York 29th Octo. 1781
                  
                  The Count de Grasse having been so good as to submit the inclosed Signals to my light & Improvement—agreable to his Desire, I take this first Opportunity to return them to your Excellency by a safe Conveyance—And hope they may prove of signal Advantage to the Commanders of his Most Christian Majesty’s Naval Armies.  I have the Honor to be Your Excellency’s Most Obedient humble Servant,
                  
                     Go: Washington
                  
               